Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 10/08/2021 has been entered. Applicant has amended claims 1, 6, 8, 13, 14, 15, 20, 22 and 27 and canceled claims 5, 12, 19 and 26. Currently claims 1-4, 6-11, 13-18, 20-25, 27 and 28 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bonoit Yelle (Reg. No. 65,625) on 01/12/2022 and 2/10/2022.
Application should be amended as follows:
1. (Currently Amended) A computing platform enabling selective access to secured information, the computing platform comprising at least one user device comprising:
- a non-transient computer-readable storage medium having executable instructions embodied thereon; and 
- one or more hardware processors configured to execute the instructions to: 

- generate a basic key; 
- obtain a recovery string for the user; 
- from at least the recovery string, generate a basic recovery key using a deterministic process; 
- perform a Shamir's secret sharing operation for obtaining n parts, wherein m parts are required to recover the basic recovery key with m < n, the Shamir's secret sharing operation being performed on the recovery string; 
- distribute m or more of the n parts each to one party from a plurality of parties; 
- encrypt, using the basic key the basic portion of the database, the database being remote from the user devices; and 
- encrypt, using the basic recovery key the master key for storage into the recovery portion of the database, the database being remote from the user devices and the basic portion of the database being uncompromised by recovery of the basic recovery key.  
2. (Original) The computing platform of claim 1, wherein the one or more hardware processors are configured to execute the instructions, when distributing the m or more of the n parts each to one party from the plurality of parties, to distribute each of the m or more parts to one and only one party of the plurality of parties.  
Shamir's secret sharing operation, to perform the Shamir's secret sharing operation on the basic recovery key itself.  
4. (Original) The computing platform of claim 3, further comprising at least one server comprising: 
- a server-side non-transient computer-readable storage medium having executable instructions embodied thereon; 
- the database for the user; 
- one or more hardware processors configured by the instructions to: 
- upon reception of m or more parts from m or more parties from the plurality of parties, compute a copy of the basic recovery key; 
- decrypt, using the copy of the basic recovery key, the master key for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
5. (Cancelled)  
6. (Previously presented) The computing platform claim 1, further comprising at least one server comprising: 
- a server-side non-transient computer-readable storage medium having executable instructions embodied thereon; 4Patent Application Docket No. L80010826US1 
- the database for the user; 
- one or more hardware processors configured by the instructions to: 

- from the copy of the recovery string, generate a copy of the basic recovery key from at least the copy of the recovery string using the deterministic process; and 
- decrypt, using the copy of the basic recovery key, the master key from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
7. (Original) The computing platform of claim 1, wherein the master key is a content key for gaining access to a message content from a secured communication, wherein the content key is provided to a third party member of an organization that was not an original correspondent to the secured communication, the computing platform further comprising at least one server comprising: 
- a server-side non-transient computer-readable storage medium having executable instructions embodied thereon; 
- the database for the user; 
- one or more hardware processors configured by the instructions to: 
- assign a username to the user, the username being unique within a domain of users for the organization comprising the user; 
- create the database for the user, the database further comprising a secured content portion; 5Patent Application Docket No. L80010826US1 

- decrypt, using the copy of the basic recovery key the content for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted; and 
- decrypt the content from the secured portion of the database and providing the decrypted message content in the organization; wherein generating the basic key is performed, at the user device, from at least the secret string and the username and 
wherein generating the master key is performed, at the user device, by generating the content key from a random number, the user devices, further storing content encrypted using the content key into the secured content portion of the database.  
8. (Currently Amended) A method, the method comprising: 
- at one of the user devices, generating the master key; 
- at one of the user devices, generating a basic key; 
- at one of the user devices, obtaining a recovery string for the user; 
- at one of the user devices, from at least the recovery, string generating a basic recovery key using a deterministic process; 
Shamir's secret sharing operation for obtaining n parts, wherein m parts are required to recover the basic recovery key with m < n, the Shamir's secret sharing operation being performed on the recovery string; 6Patent Application Docket No. L80010826US1 
- from one of the user devices, distributing m or more of the n parts each to one party from a plurality of parties; 
- at one of the user devices, encrypting, using the basic key the basic portion of the database, the database being remote from the user devices; and - at one of the user devices, encrypting, using the basic recovery key the master key for storage into the recovery portion of the database, the database being remote from the user devices and the basic portion of the database being uncompromised by recovery of the basic recovery key.  
9. (Original) The method of claim 8, wherein distributing the m or more of the n parts each to one party from the plurality of parties is performed by distributing each of the m or more parts to one and only one party of the plurality of parties.  
10. (Currently Amended) The method of claim 8, wherein performing the Shamir's secret sharing operation involves performing the Shamir's secret sharing operation on the basic recovery key itself.  
11. (Original) The method of claim 10, further comprising: - upon reception of m or more parts from m or more parties from the plurality of parties, computing a copy of the basic recovery key at the computer controlled by the third party; and - decrypting, using the copy of the basic recovery key, the master key for the third party from the 
12. (Cancelled) 7Patent Application Docket No. L80010826US1  
13. (Previously presented) The method of claim 8, further comprising: 
- upon reception of m or more parts from m or more of the plurality of parties, computing a copy of the recovery string at a computer controlled by the third party; from the copy of the recovery string, generating a copy of the basic recovery key at the computer controlled by the third party from at least the copy of the recovery string using the deterministic process; and 
- decrypting, using the copy of the basic recovery key, the master key for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
14. (Previously presented) The method of claim 8, wherein the master key is a content key for gaining access to a message content from a secured communication, wherein the content key is provided to the third party member of an organization that was not an original correspondent to the secured communication, the method comprising: 
- at a server of the organization, assigning a username to the user, the username being unique within a domain of users for the organization comprising the user; 
- at the server of the organization, creating the database for the user, the database further comprising a secured content portion; 

- from one of the user devices, storing content encrypted using the content key into the secured content portion of the database; 8Patent Application Docket No. L80010826US1 
- upon reception of m or more parts from m or more parties from the plurality of parties, computing a copy of the basic recovery key at the server of the organization for recovering content stored encrypted in the secured content portion of the database; 
- decrypting, using the copy of the basic recovery key the content for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted; and 
- at a server of the organization, decrypting the content from the secured portion of the database and providing the decrypted message content in the organization.  
15. (Currently Amended) A system, the system comprising: 
- a user device comprising one or more hardware processors configured by machine- readable instructions to: 
- generate the master key; 
- generate a basic key; 
- obtain a recovery string for the user; 

- perform a Shamir's secret sharing operation for obtaining n parts, wherein m parts are required to recover the basic recovery key with m < n, the Shamir's secret sharing operation being performed on the recovery string; 
- from one of the user devices, distributing m or more of the n parts each to one party from a plurality of parties; 9Patent Application Docket No. L80010826US1 
- encrypt, using the basic key the basic portion of the database, the database being remote from the user devices; and 
- encrypt, using the basic recovery key the master key for storage into the recovery portion of the database, the database being remote from the user devices and the basic portion of the database being uncompromised by recovery of the basic recovery key.  
16. (Original) The system of claim 15, wherein distributing the m or more of the n parts each to one party from the plurality of parties is performed by distributing each of the m or more parts to one and only one party of the plurality of parties.  
17. (Currently Amended) The system of claim 15, wherein performing the Shamir's secret sharing operation involves performing the Shamir's secret sharing operation on the basic recovery key itself.  
18. (Original) The system of claim 17, further comprising a server configured by machine- readable instructions to: 

- decrypt, using the copy of the basic recovery key, the master key for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
19. (Cancelled) 10Patent Application Docket No. L80010826US1  
20. (Previously presented) The system of claim 15, further comprising a server configured by machine-readable instructions to: 
- upon reception of m or more parts from m or more of the plurality of parties, compute a copy of the recovery string at a computer controlled by the third party, from the copy of the recovery string, generating a copy of the basic recovery key at the computer controlled by the third party from at least the - copy of the recovery string using the deterministic process; and 
- decrypt, using the copy of the basic recovery key, the master key for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
21. (Currently Amended) The system of claim 15, wherein the master key is a content key for gaining access to a message content from a secured communication, wherein the content key is provided to a third party member of an organization that was not an original correspondent to the secured communication; 

- assign a username to the user, the username being unique within a domain of users for the organization comprising the user; 
- create the database for the user, the database further comprising a secured content portion; 
- upon reception of m or more parts from m or more parties from the plurality of parties, compute a copy of the basic recovery key at the server of the organization for recovering content stored encrypted in the secured content portion of the database; 11Patent Application Docket No. L80010826US1 
- decrypt, using the copy of the basic recovery key the content for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted; and 
- decrypt the content from the secured portion of the database and provide the decrypted message content in the organization, obtain a secret string associated to the user, wherein generating the basic key is performed from at least the secret string and the username and 
wherein generating the master key is performed by generating the content key from a random number, the user device further storing content encrypted using the content key into the secured content portion of the database[[;]].  

- at one of the user devices, generating the master key; 
- at one of the user devices, generating a basic key; 
- at one of the user devices, obtaining a recovery string for the user; 
- at one of the user devices, from at least the recovery, string generating a basic recovery key using a deterministic process; 
- at one of the user devices, performing a Shamir's secret sharing operation for obtaining n parts, wherein m parts are required to recover the basic recovery key with m < n, the Shamir's secret sharing operation being performed on the recovery string; 
- from one of the user devices, distributing m or more of the n parts each to one party from a plurality of parties; 12Patent Application Docket No. L80010826US1 
- at one of the user devices, encrypting, using the basic key the basic portion of the database, the database being remote from the user devices; and 
- at one of the user devices, encrypting, using the basic recovery key the master key for storage into the recovery portion of the database, the database being remote from the user devices and the basic portion of the database being uncompromised by recovery of the basic recovery key.  
23. (Original) The computer-readable storage medium of claim 22, wherein distributing the m or more of the n parts each to one party from the plurality of parties is 
24. (Currently Amended) The computer-readable storage medium of claim 22, wherein performing the Shamir's secret sharing operation involves performing the Shamir's secret sharing operation on the basic recovery key itself.  
25. (Original) The computer-readable storage medium of claim 24, wherein the method further comprises: 
- upon reception of m or more parts from m or more parties from the plurality of parties, computing a copy of the basic recovery key at the computer controlled by the third party; and 
- decrypting, using the copy of the basic recovery key, the master key for the third party from the recovery portion of the database, wherein the basic portion of the database is uncompromised when the recovery portion of the database is decrypted.  
26. (Cancelled) 13Patent Application Docket No. L80010826US1  
27. (Previously presented) The computer-readable storage medium of claim 22, wherein the method further comprises: - upon reception of m or more parts from m or more of the plurality of parties, computing a copy of the recovery string at a computer controlled by the third party; from the copy of the recovery string, generating a copy of the basic recovery key at the computer controlled by the third party from at least the copy of the recovery string using the deterministic process; and - decrypting, using the copy of the basic recovery key, the master key for the third party from the recovery 
28. (Original) The computer-readable storage medium of claim 22, wherein the master key is a content key for gaining access to a message content from a secured communication, wherein the content key is provided to the third party member of an organization that was not an original correspondent to the secured communication, the method comprising: 
- at a server of the organization, assigning a usemame to the user, the username being unique within a domain of users for the organization comprising the user; 
- at the server of the organization, creating the database for the user, the database further comprises a secured content portion; 
- obtaining a secret string associated to the user, wherein generating the basic key is performed, at one of the user devices, from at least the secret string and the username and wherein generating the master key is performed, at one of the user devices, by generating the content key from a random number; 14Patent Application Docket No. L80010826US1 
- from one of the user devices, storing content encrypted using the content key into the secured content portion of the database; 
- upon reception of m or more parts from m or more parties from the plurality of parties, computing a copy of the basic recovery key at the server of the organization for recovering content stored encrypted in the secured content portion of the database; 

- at the server of the organization, decrypting the content from the secured portion of the database and providing the decrypted message content in the organization.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the allowable subject matter of claims 5, 12, 19 and 26 into their independent claims 1, 8, 15 and 22 respectively into the independent claim, thereby placing claims 1, 8, 15 and 22 in condition for allowance. Dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESH PALIWAL/
Primary Examiner, Art Unit 2435